DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46, 48 and 51-52 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kunze et al. US 6,636,029 B1 (hereinafter referred to as Kunze).

Regarding claim 46, Kunze teaches a current transducer (fig. 9, 11, col. 3, ln. 32-38) comprising a section of a primary conductor (fig. 9, 11, ref. 3, col. 8, ln. 60-61), a magnetic field gradient sensor (fig. 9, ref. 1, col. 9, ln. 60-65) mounted in a slot (see fig. 4, 7, ref. 8, col. 8, ln. 33-35, col. 9, ln. 23-25) midway between two portions (see fig. 9) of said section of US.124648071.O1-7-National Stage of PCT/EP2018/056131Dated: September 13, 2019primary conductor (3), configured to measure a magnetic field gradient (see fig. 9, field lines ref. 7 caused by current in ref. 3) in a gradient measurement direction transverse to a direction of flow of a primary current (IP) (fig. 9, current in ref. 3) flowing in the primary conductor that enables measurement of said primary current (IP), a first lateral magnetic shim (fig. 11, external wall of ref. 16, col. 10, ln. 11-20) mounted adjacent a first outer side (see fig. 11, flux is guided within the material in a less concentrated form area (18), col. 10, ln. 11-23) of the primary conductor (3), and a second lateral magnetic shim (fig. 11, external wall of ref. 17, col. 10, ln. 11-20) mounted adjacent a second outer side of the primary conductor opposite the first outer side (see fig. 11, col. 10, ln. 11-23), a major internal surface of the first and second magnetic shims (external walls of 16, 17) facing the magnetic field gradient sensor (1) and extending essentially parallel to the current flow direction (see fig. 11), the first and second lateral magnetic shims being substantially parallel (see fig. 11), the magnetic shims (external walls of 16, 17) arranged to attenuate the influence of external magnetic field gradients without increasing flux density generated by the primary current (3) in the slot (8).  

Regarding claim 48, Kunze teaches wherein the primary conductor section (fig. 9, 11, ref. 3, col. 8, ln. 60-61) is in the form of a section of solid bus bar incorporated in the electrical current transducer (fig. 9, 11, col. 3, ln. 32-38).  

Regarding claim 51, Kunze teaches wherein the magnetic field gradient sensor (fig. 9, 11, col. 3, ln. 32-38) comprises a first magnetic field detector (fig. 9, ref. 1, col. 9, ln. 60-65) oriented to sense magnetic flux in a first magnetic field direction transverse to the current flow direction, and a second magnetic field detector (fig. 9, ref. 1, col. 9, ln. 60-65) oriented to sense magnetic flux in a second magnetic field direction parallel but opposite to the first magnetic field direction (see fig. 9, 11).  

Regarding claim 52, Kunze teaches wherein the first and second magnetic field detectors (fig. 9, ref. 1, col. 9, ln. 60-65) separated by a non-zero distance (fig. 9, ref. B, col. 9, ln. 60-65) along the gradient measurement direction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28, 30-31, 33-36, 39-40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze ‘029 in view of Karrer et al. US 6,366,076 B1 (hereinafter referred to as Karrer).

Regarding claim 28, Kunze teaches a current transducer (fig. 9, 11, col. 3, ln. 32-38) comprising a section of a primary conductor (fig. 9, 11, ref. 3, col. 8, ln. 60-61) a magnetic field gradient sensor (fig. 9, ref. 1, col. 9, ln. 60-65) mounted in proximity to the primary conductor (see fig. 9, ref. 1, 3,) configured to measure a magnetic field gradient (col. 9, ln. 9-15, abstract) in a gradient measurement direction transverse (see fig. 9, field lines ref. 7 caused by current in ref. 3) to a current flow direction of a primary current (IP) (fig. 9, current in ref. 3) flowing in the primary conductor that enables measurement of said primary current (IP), a first lateral magnetic shim (fig. 11, ref. 16, col. 10, ln. 11-20) mounted adjacent a first outer side of the primary conductor (fig. 9, ref. 3) and a second lateral magnetic shim (fig. 11, ref. 17, col. 10, ln. 11-20) mounted adjacent a second outer side of the primary conductor (fig. 9, ref. 3) opposite the first outer side a major internal surface of the first and second magnetic shims (fig. 11, ref. 16, 17) facing the magnetic field gradient sensor (fig. 9, ref. 1, col. 9, ln. 60-65) and extending essentially parallel to the current flow direction (fig. 9, 3, col. 2, ln. 59-60). 
Kunze does not teach wherein the current transducer further comprises a first branch of a Rogowski coil mounted adjacent a third outer side of the primary conductor, and a second branch of a Rogowski coil mounted adjacent a fourth outer side, opposite 
Karrer teaches wherein the current transducer further comprises a first branch of a Rogowski coil (fig. 1, elm. 4, col. 2, ln. 33-36) mounted adjacent a third outer side of the primary conductor (fig. 1, elm. 1, col. 2, ln. 33-36), and a second branch of a Rogowski coil (fig. 1, elm. 4, col. 2, ln. 33-36) mounted adjacent a fourth outer side (fig. 1, teaches the current carrying conductor being surrounded by Rogowski coil (all sides))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a device for measuring the intensity of electrical current passing through a conductor, measuring current intensity over wide frequency range, with a Rogowski coil enclosing current carrying conductor and several magnetic field detectors, as taught in Karrer in modifying the apparatus of Kunze. The motivation would be to measure direct currents and currents over a very wide frequency range with great accuracy.

Regarding claim 30, Kunze teaches wherein the magnetic shims (fig. 9, 3, col. 2, ln. 59-60) (fig. 11, magnetic yokes 5a, 5b, ex. 4, pg. 12) are arranged substantially parallel to said gradient measurement direction (fig. 9, 3, col. 2, ln. 59-60).  

Regarding claim 31, Kunze teaches wherein the primary conductor section (fig. 9, 11, ref. 3, col. 8, ln. 60-61) is in the form of a section of solid bus bar incorporated in the electrical current transducer (fig. 9, 11, col. 3, ln. 32-38).  

Regarding claim 33, Kunze teaches wherein the section of solid bus bar (fig. 9, 11, ref. 3, col. 8, ln. 60-61) has a substantially rectangular shape (see fig. 3-11, ref. 3 ).  

Regarding claim 34, Kunze teaches wherein the magnetic field gradient sensor (fig. 9, 11, col. 3, ln. 32-38) comprises a first magnetic field detector (fig. 9, ref. 1, col. 9, ln. 60-65) oriented to sense magnetic flux in a first magnetic field direction transverse to the current flow direction, and a second magnetic field detector  (fig. 9, ref. 1, col. 9, ln. 60-65) oriented to sense magnetic flux in a second magnetic field direction parallel but opposite to the first magnetic field direction, the first and second magnetic field detectors separated by a non-zero distance (fig. 9, B, col. 9, ln. 63-67) along the gradient measurement direction.  

Regarding claim 35, Kunze teaches wherein said at least first and second magnetic field detectors (fig. 1, ref. 1, col. 9, ln. 9-14) are positioned on opposite first and second outer sides of said section of primary conductor (fig. 1, ref. 3, col. 9, ln. 9-14).  

Regarding claim 36, Kunze teaches wherein the magnetic field gradient sensor (fig. 7, ref. 1, col. 9, ln. 42-55) is positioned in a slot midway (see fig. 4, 7, ref. 8, col. 8, ln. 33-35, col. 9, ln. 23-25) between two portions of said section of primary conductor (fig. 7, ref. 1, col. 9, ln. 42-55), said slot extending between said first and second sides.

Regarding claim 39, Kunze teaches a current transducer (fig. 9, 11, col. 3, ln. 32-38) comprising a section of a primary conductor (fig. 9, 11, ref. 3, col. 8, ln. 60-61), a first magnetic field sensing system  (fig. 9, ref. 1, col. 9, ln. 60-65) configured for measurement of a primary current (col. 3, ln. 33-39, abstract) flowing in the in the primary conductor (3);
a magnetic field gradient sensor (fig. 9, ref. 1, col. 9, ln. 60-65) mounted in a slot (fig. 4, 7, 9, ref. 8, col. 8, ln. 33-35, col. 9, ln. 23-25) midway between two portions of said section of primary conductor (fig. 9, ref. 3, col. 8, ln. 60-61), the magnetic field gradient sensor (1) configured to measure a magnetic field gradient (see fig. 9, field lines ref. 7 caused by current in ref. 3) in a gradient measurement direction transverse to a direction of flow of the primary current (fig. 9, current in ref. 3).  
Kunze does not teach a first magnetic field sensing system configured measurement of a primary current flowing in the primary conductor in a lower frequency range, and a Rogowski coil encircling said primary conductor configured for measuring said primary current in an upper frequency US.124648071.O1-6-National Stage of PCT/EP2018/056131Dated: September 13, 2019range having frequencies greater than the lower frequency range.
Karrer teaches a first magnetic field sensing system (fig. 1, elm. 3, col. 2, ln. 36-39), configured measurement of a primary current (fig. 1, elm. I, col. 2, ln. 33-35) flowing in the primary conductor (fig. 1, elm. 1, col. 2, ln. 33-35, col. 4, ln. 8-14) in a lower frequency range (col. 4, ln. 8-14) and a Rogowski coil (fig. 1, elm. 4 col. 2, ln. 33-37) encircling said primary conductor configured for measuring said primary current in an upper frequency US.124648071.O1-6-National Stage of PCT/EP2018/056131Dated: September 13, 2019range (col. 3, ln. 47-50) having frequencies greater than the lower frequency range.

The references are combined for the same reason already applied in the rejection of claim 28.

Regarding claim 40, Kunze teaches wherein the primary conductor section (fig. 1, ref. 3, col. 9, ln. 9-14) is in the form of a section of solid bus bar incorporated in the electrical current transducer (fig. 1, ref. 1, col. 9, ln. 9-14).  

Regarding claim 43, Kunze teaches wherein the magnetic field gradient sensor (fig. 9, 11, col. 3, ln. 32-38) comprises a first magnetic field detector (fig. 9, ref. 1, col. 9, ln. 60-65) oriented to sense magnetic flux in a first magnetic field direction transverse to the current flow direction, and a second magnetic field detector  (fig. 9, ref. 1, col. 9, ln. 60-65) oriented to sense magnetic flux in a second magnetic field direction parallel but opposite to the first magnetic field direction, the first and second magnetic field detectors separated by a non-zero distance (fig. 9, B, col. 9, ln. 63-67) along the gradient measurement direction.  

Claims 29, 32, 38, 41-42  and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunze in view of Karrer as applied to claim 28 above, and further in view of Popovic WO2008/030129A2.

Regarding claim 29, Kunze and Karrer do not teach wherein the magnetic shims are substantially planar
Popovic teaches wherein the magnetic shims (fig. 11, magnetic yokes 5a, 5b, ex. 4, pg. 12) are substantially planar (magnetic yoke 5 is a plate of approximately equal thickness, ex. 4, pg. 12).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a magnetic current sensor for measuring bus bar current with skin effect correction has two magnetic sensors asymmetrically positioned with respect to axial axis of the bus bar, as taught in Popovic in modifying the apparatus of Kunze and Karrer. The motivation would be a magnetic current sensor with small dimension and mass, frequency-independent transduction ratio in wide frequency range from direct current to high frequency alternating current and relatively simple construction for manufacturing and packaging. Improves immunity of the electric current sensor to capacitive and parasite magnetic yoke conjunction of the bus bar magnetic sensor and improves immunity of electric sensor to external electromagnetic interferences due to magnetic filter.

Regarding claim 32, Kunze and Karrer do not teach wherein the section of solid bus bar has a non-circular shape defining a width W between said first and second opposed outer sides, and a height H between said third and fourth opposed outer sides, the height being smaller than the width H<W.  
fig. 1, elm. 1, ex. 1, pg. 7) has a non-circular shape defining a width W (ex. 1, fig. 1, width W = 50 mm, pg. 7) between said first and second opposed outer sides, and a height H (ex. 1, fig. 1, thickness T = 5 mm equivalent to height H, pg. 7) between said third and fourth opposed outer sides, the height being smaller than the width H<W (fig. 1, ex. 1, pg. 7-9).  
                    
    PNG
    media_image1.png
    199
    309
    media_image1.png
    Greyscale

The references are combined for the same reason already applied in the rejection of claim 29.
 
Regarding claim 38, Kunze and Karrer do not teach a height (H) of the magnetic shims is at least twice a height (H) of the section of solid bus bar of the primary conductor. 
Popovic teaches a height (H) of the magnetic shims (fig. 11, magnetic yokes 5a, 5b, ex. 4, pg. 12) is at least twice a height (H) (fig. 11, ex. 4, It is recommended that the magnetic yoke 5 be a plate of approximately equal thickness,… According to fig. 11, such a plate is positioned approximately parallel to the wide flat side of the bus bar. Dimensions (both the number and position, if there are more than one) of the magnetic yoke are such that it may cover the whole wide surface of the bus bar, this equivalent to yoke being wider than the width W which 10 times the height H of the bus bar) of the section of solid bus bar of the primary conductor (fig. 11, elm. 1, ex. 4, pg. 12), (ex. 1, fig. 1, thickness T = 5 mm equivalent to height H, pg. 7-9). 
The references are combined for the same reason already applied in the rejection of claim 29.

See the rejection of apparatus claim 29 as set forth above when considering the rejection of claims 41-42  and 45, The references are combined for the same reasons as already applied in the rejection of claim 29.

Regarding claim 41, Kunze and Karrer do not teach wherein the section of solid bus bar has a non-circular shape defining a width W between said first and second opposed outer sides, and a height H between said third and fourth opposed outer sides, the height being smaller than the width H<W.  
Popovic teaches herein the section of solid bus bar (fig. 1, elm. 1, ex. 1, pg. 7) has a non-circular shape defining a width W (ex. 1, fig. 1, width W = 50 mm, pg. 7) between said first and second opposed outer sides, and a height H (ex. 1, fig. 1, thickness T = 5 mm equivalent to height H, pg. 7) between said third and fourth opposed outer sides, the height being smaller than the width H<W (fig. 1, ex. 1, pg. 7-9).  
 
The references are combined for the same reason already applied in the rejection of claim 29.
Regarding claim 42,  Kunze teaches wherein the section of solid bus bar (fig. 1, ref. 3, col. 9, ln. 9-14) has a substantially rectangular shape (see fig. 4, 7, 9, 11). 

Regarding claim 45, Kunze and Karrer do not teach a height (H) of the magnetic shims is at least twice a height (H) of the section of solid bus bar of the primary conductor. 
Popovic teaches a height (H) of the magnetic shims (fig. 11, magnetic yokes 5a, 5b, ex. 4, pg. 12) is at least twice a height (H) (fig. 11, ex. 4, It is recommended that the magnetic yoke 5 be a plate of approximately equal thickness,… According to fig. 11, such a plate is positioned approximately parallel to the wide flat side of the bus bar. Dimensions (both the number and position, if there are more than one) of the magnetic yoke are such that it may cover the whole wide surface of the bus bar, this equivalent to yoke being wider than the width W which 10 times the height H of the bus bar) of the section of solid bus bar of the primary conductor (fig. 11, elm. 1, ex. 4, pg. 12), (ex. 1, fig. 1, thickness T = 5 mm equivalent to height H, pg. 7-9). 
The references are combined for the same reason already applied in the rejection of claim 29.

Claims 37 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunze in view of Karrer as applied to claim 36 above, and further in view of Paci et al. US 2012/0161756 A1.

Regarding claim 37, Kunze and Karrer do not teach the first and second magnetic field detectors formed in a single component, for instance in a single ASIC.  
Paci teaches the first and second magnetic field detectors (fig. 2, elm. 42, par. [0110]) formed in a single component, for instance in a single ASIC (par. [0110], [0112 ]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an integrated magnetic-field sensor for detecting external magnetic field, ASIC for processing the magnetic field sensor, input and output signals, as taught in Paci in modifying the apparatus of Kunze and Karrer. The motivation would be manufacturing cost of the sensor is reduced, and the accuracy of the output signal from the sensor is improved. The linearity, sensitivity, and stability of the magneto resistive elements can be controlled efficiently.

Regarding claim 44, Kunze and Karrer do not teach the first and second magnetic field detectors formed in a single component, for instance in a single ASIC.  
Paci teaches the first and second magnetic field detectors (fig. 2, elm. 42, par. [0110]) formed in a single component, for instance in a single ASIC (par. [0110], [0112 ]).  
The references are combined for the same reason already applied in the rejection of claim 37.


Claims 47, 49-50 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunze as applied to claim 46 above, and further in view of Popovic.

Regarding claim 47, Kunze does not teach wherein the magnetic shims are substantially planar
Popovic teaches wherein the magnetic shims (fig. 11, magnetic yokes 5a, 5b, ex. 4, pg. 12) are substantially planar (magnetic yoke 5 is a plate of approximately equal thickness, ex. 4, pg. 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a magnetic current sensor for measuring bus bar current with skin effect correction has two magnetic sensors asymmetrically positioned with respect to axial axis of the bus bar, as taught in Popovic in modifying the apparatus of Kunze. The motivation would be a magnetic current sensor with small dimension and mass, frequency-independent transduction ratio in wide frequency range from direct current  to high frequency alternating current and relatively simple construction for manufacturing and packaging. Improves immunity of the electric current sensor to capacitive and parasite magnetic yoke conjunction of the bus bar magnetic sensor and improves immunity of electric sensor to external electromagnetic interferences due to magnetic filter.

Regarding claim 49, Kunze does not teach wherein the section of solid bus bar has a non-circular shape defining a width W between said first and second opposed outer 
Popovic teaches herein the section of solid bus bar (fig. 1, elm. 1, ex. 1, pg. 7) has a non-circular shape defining a width W (ex. 1, fig. 1, width W = 50 mm, pg. 7) between said first and second opposed outer sides, and a height H (ex. 1, fig. 1, thickness T = 5 mm equivalent to height H, pg. 7) between said third and fourth opposed outer sides, the height being smaller than the width H<W (fig. 1, ex. 1, pg. 7-9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a magnetic current sensor for measuring bus bar current with skin effect correction has two magnetic sensors asymmetrically positioned with respect to axial axis of the bus bar, as taught in Popovic in modifying the apparatus of Kunze. The motivation would be a magnetic current sensor with small dimension and mass, frequency-independent transduction ratio in wide frequency range from direct current to high frequency alternating current and relatively simple construction for manufacturing and packaging. Improves immunity of the electric current sensor to capacitive and parasite magnetic yoke conjunction of the bus bar magnetic sensor and improves immunity of electric sensor to external electromagnetic interferences due to magnetic filter.

Regarding claim 50, Kunze teaches wherein the section of solid bus bar (fig. 1, ref. 3, col. 9, ln. 9-14) has a substantially rectangular shape (see fig. 4, 7, 9, 11).

Regarding claim 54, Kunze and Karrer do not teach a height (H) of the magnetic shims is at least twice a height (H) of the section of solid bus bar of the primary conductor. 
Popovic teaches a height (H) of the magnetic shims (fig. 11, magnetic yokes 5a, 5b, ex. 4, pg. 12) is at least twice a height (H) (fig. 11, ex. 4, It is recommended that the magnetic yoke 5 be a plate of approximately equal thickness,… According to fig. 11, such a plate is positioned approximately parallel to the wide flat side of the bus bar. Dimensions (both the number and position, if there are more than one) of the magnetic yoke are such that it may cover the whole wide surface of the bus bar, this equivalent to yoke being wider than the width W which 10 times the height H of the bus bar) of the section of solid bus bar of the primary conductor (fig. 11, elm. 1, ex. 4, pg. 12), (ex. 1, fig. 1, thickness T = 5 mm equivalent to height H, pg. 7-9). 
The references are combined for the same reason already applied in the rejection of claim 49.

Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunze as applied to claim 46 above, and further in view of Paci et al. US 2012/0161756 A1.

Regarding claim 53, Kunze does not teach the first and second magnetic field detectors formed in a single component, for instance in a single ASIC.  
fig. 2, elm. 42, par. [0110]) formed in a single component, for instance in a single ASIC (par. [0110], [0112]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an integrated magnetic-field sensor for detecting external magnetic field, ASIC for processing the magnetic field sensor, input and output signals, as taught in Paci in modifying the apparatus of Kunze. The motivation would be manufacturing cost of the sensor is reduced, and the accuracy of the output signal from the sensor is improved. The linearity, sensitivity, and stability of the magneto resistive elements can be controlled efficiently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866